 PROB 12C                                                                              Report Date: March 13, 2019
(6/16)

                                       United States District Court
                                                                                                          FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                                 Mar 13, 2019
                                                                                                     SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Miguel Daniel Ruesga                      Case Number: 0980 2:17CR00191-RMP-1
 Address of Offender:                          Ephrata, Washington 98823
 Name of Sentencing Judicial Officer: The Honorable Marilyn L. Huff, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: October 13, 2015
 Original Offense:        Count 1: Importation of Methamphetamine, 21 U.S.C. § 952, 960
                          Count 2: Importation of Heroin, 21 U.S.C. § 952, 960
 Original Sentence:       Prison - 24 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     AUSA                               Date Supervision Commenced: July 14, 2017
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: July 13, 2020


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation contained in this petition in future proceedings with the
violations previously reported to the Court on March 6, 2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #4: The defendant shall refrain from any unlawful use of a controlled
                        substance. The defendant shall submit to one drug test within 15 days of release from
                        imprisonment and at least two periodic drug tests thereafter, as directed by the probation
                        officer.

                        Supporting Evidence: Mr. Ruesga is alleged to have used methamphetamine on or before
                        March 11, 2019.

                        On May 4, 2017, supervised release conditions were reviewed and signed by Mr. Ruesga
                        acknowledging his understanding of mandatory condition number 4, which prohibits him
                        from using a controlled substance.

                        On March 12, 2019, a home visit was conducted for the purpose of collecting a urine sample
                        for a drug screen. Mr. Ruesga stated he had just gone to the bathroom prior to this officer’s
                        arrival. Mr. Ruesga had a scheduled drug and alcohol assessment within the hour at Grant
                        Integrated Services in Moses Lake, Washington. He was directed to attend his appointment
Prob12C
Re: Ruesga, Miguel Daniel
March 13, 2019
Page 2

                      and to wait for this officer at the facility to submit to a drug screen. While meeting with Mr.
                      Ruesga and his counselor at Grant Integrated Services, the offender admitted having
                      consumed methamphetamine the day prior. Mr. Ruesga signed the admission denial form
                      admitting to the use of methamphetamine on March 11, 2019.

The U.S. Probation Office respectfully recommends the Court issue a warrant and incorporate the violation contained
in this petition in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     March 13, 2019
                                                                             s/Jose Zepeda
                                                                             Jose Zepeda
                                                                             U.S. Probation Officer



 THE COURT ORDERS

 [ ]   No Action
 [X ]  The Issuance of a Warrant
 [ ]   The Issuance of a Summons
 [ X]  The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [ ] Defendant to appear before the Judge assigned to the
       case.
 [ x ] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                             Signature of Judicial Officer

                                                                                               3/13/2019

                                                                             Date
